09/20/2021



                                                                                  Case Number: DA 21-0237




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 21-0237

PHILIP R. WIRTH,

              Appellant,

       v.                                       GRANT OF EXTENSION

LEWIS & CLARK COUNTY AND
BRIDGE CREEK ESTATES
HOMEOWNERS ASSOCIATION,

              Appellees.


      Appellee Lewis & Clark County has requested a 30-day extension from

September 27, 2021, up to and including October 27, 2021, to file its Response

Brief in this matter. Good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee Lewis & Clark County shall have

until and including October 27, 2021, within which to file its Response Brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 20 2021